SCHEDULE 14A (RULE 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [ X ] Check the appropriate box: [ X ] Preliminary Proxy Statement [] Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 TRI-VALLEY CORPORATION (Name of Registrant as Specified in its Charter) Filed on Behalf of the Board of Directors (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ X ] No fee required. [] Fee computed on table below per Exchange Act Rules 14a6(i)(1) and 0-11. [] Fee paid previously with preliminary materials. [] Check box if any part of fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. April , 2010 Dear Shareholders: On behalf of the Board of Directors, it is my pleasure to invite you to Tri-Valley’s 2010 Annual Meeting of Shareholders, which will be held in Bakersfield, California, on Friday, June 18, 2010, at the Four Points by Sheraton. Attached are the Notice of Meeting and the Proxy Statement that describe in detail the matters on which you are being asked to vote.These matters include electing the directors, approving the issuance of shares pursuant to a stock purchase agreement, approving the possible issuance of additional shares in future transactions, and transacting any other business that properly comes before the meeting. In particular, I request that you please pay special attention to Proposal 2: Approval of Issuance of Shares Pursuant to Securities Purchase Agreement and Warrants.As discussed under that Proposal, NYSE Amex Company Guide Rule 713 requires your approval of the transaction.As further explained, the Board of Directors determined that the terms of the registered direct offering constituted the best terms available to the Company after considering alternatives and unanimously recommends your approval. As in the past, at the meeting there will be a report on operations and an opportunity for you to ask questions. Whether you plan to attend the meeting or not, I encourage you to vote promptly so that your shares will be represented and properly voted at the meeting. Sincerely, G. Thomas Gamble Chairman of the Board of Directors Tri-Valley Corporation 4550 California Avenue, Suite 600 Bakersfield, California 93309 April , 2010 NOTICE OF ANNUAL MEETING To Our Shareholders: Tri-Valley’s 2010 Annual Meeting of Shareholders will be held at 10:00 a.m. (Pacific Time) on Friday, June 18, 2010, at the Four Points by Sheraton located at 5101 California Avenue, Bakersfield, California 93309. At the meeting, shareholders will act on the following matters: 1. Electing six directors to serve for the ensuing year; 2. Approving the issuance of shares of common stock pursuant to a Securities Purchase Agreement and Warrants; 3. Approving the possible issuance of additional shares of common stock in future transactions; and 4. Transacting such other business as may properly come before the meeting and any adjournment thereof. These matters are described in detail in the Proxy Statement.The Board of Directors recommends a vote FOR Proposals 1, 2, 3, and 4. Shareholders of record at the close of business on May 4, 2010, are entitled to receive notice of, to attend, and to vote at the meeting. Whether you plan to attend or not, it is important that you read the Proxy Statement and follow the instructions on your proxy card to submit a proxy by mail, telephone, or Internet.This will ensure that your shares are represented and will save Tri-Valley additional costs to solicit proxies. Sincerely, John E. Durbin, Chief Financial Officer, Secretary and Treasurer PROXY STATEMENT GENERAL INFORMATION ABOUT THE SHAREHOLDERS’ MEETING The only items of business which management intends to present at the meeting are listed in the Notice of Annual Meeting of Shareholders.This proxy statement provides details about the meeting. The proxy material relating to Tri-Valley Corporation from our Board of Directors is provided to you as the direct or beneficial owner of our common stock, with our sincere request that you give those materials your prompt and thorough consideration.Your vote at the Annual Meeting is important to Tri-Valley. The Board of Directors of Tri-Valley Corporation hereby solicits your proxy (on the enclosed proxy form) for use at our Annual Meeting of Shareholders to be held June 18, 2010, at 10:00 a.m. (Pacific Time) at The Four Points Sheraton, 5101 California Avenue, Bakersfield, California 93309. By returning your signed proxy ballot, you authorize management to vote your shares as you indicate on these items of business and to vote your shares in accordance with management’s best judgment in response to proposals initiated by others at the meeting. Our administrative offices are located at 4550 California Avenue, Suite 600, Bakersfield, California 93309.The approximate date on which this proxy statement and proxy will first be sent to the shareholders is May 11, 2010.The costs of this proxy notification will be paid by the Company and are estimated to be approximately $10,500.A professional proxy solicitor has not been engaged. If you are unable to attend this meeting, we request that you returned the enclosed proxy ballot, properly executed, in order that your shares will be represented and voted at the meeting. Admission to the Meeting Attendance is limited to shareholders and one guest per shareholder.If you plan to attend the Annual Meeting in person and you are a shareholder of record, you must bring the admission ticket attached to your proxy or information card.If your shares are held in the name of a bank, broker, or other holder of record and an admission ticket is not part of your voting instruction card, you will be admitted only if you have proof of ownership on the record date, such as a bank or brokerage account statement.In addition to your admission ticket or account statement, you may be asked to present valid picture identification, such as a driver’s license or passport. Cell phones, cameras, video recorders, and other electronic devices are not permitted in the meeting. Changing or Revoking Your Proxy Vote You may revoke your proxy at any time before it is exercised at the Annual Meeting.You may do this by advising our Secretary in writing of your desire to revoke your proxy, or by submitting a duly executed proxy ballot bearing a later date.We will honor the proxy ballot with the latest date.You may also revoke your proxy by attending the Annual Meeting and indicating that you wish to vote in person. Who May Vote As of April 13, 2010, 37,247,061 shares of our common stock were outstanding.Each share is entitled to one vote per director in the election of directors and one vote in all other matters to be voted upon at the meeting.Shareholders of record as of the close of business at 5:00 p.m. on Tuesday, May 4, 2010, are the only persons entitled to vote at this meeting. Voting in Person Although we encourage you to complete and return your proxy to ensure that your vote is counted, you can attend the Annual Meeting and vote your shares in person. How Your Votes Are Counted We will hold the Annual Meeting if holders of a majority of the outstanding shares are present either in person or by proxy.If you sign and return your proxy ballot, your shares will be counted to determine whether we have a quorum, even if you abstain or fail to vote on any of the matters listed on the proxy card. The vote of a plurality of the shares present at the meeting, in person or by proxy, is necessary to elect directors. Broker Votes If your shares are held in a brokerage account or by another nominee, you are considered the “beneficial owner” of shares held in “street name,” and these proxy materials are being forwarded to you by your broker or nominee (the “record holder”) along with a voting instruction card.As the beneficial owner, you have the right to direct your record holder how to vote your shares, and the record holder is required to vote your shares in accordance with your instructions.If you do not give instructions to your record holder, the record holder will be entitled to vote your shares in its discretion on Proposal 1 (Election of Directors), but will not be able to vote your shares on Proposals 2, 3, 4, or 5, and your shares will be considered a “broker non-vote” on those proposals. A “broker non-vote” occurs when a broker or other nominee submits a proxy for your shares but does not indicate a vote for a particular proposal because the broker does not have authority to vote on that proposal and has not received voting instructions from you.A broker non-vote will have the same effect as a No vote on Proposal 1.Because brokers may not vote on Proposals 2, 3 or 4, broker non-votes will not have any effect on those proposals. 2 As the beneficial owner of shares, you are invited to attend the Annual Meeting. Please note, however, that if you are a beneficial owner, you may not vote your shares in person at the meeting unless you obtain a “legal proxy” from the record holder that holds your shares. ABSTAINING IS THE SAME AS VOTING “NO” If you mark “Abstain” with respect to any proposal on your proxy ballot, your shares will be counted in the number of votes cast.However, a vote to “Abstain” has the same effect as voting “No.” Management requests that you vote either “For” or “Against” on each proposal to come before the meeting. ITEMS OF BUSINESS Proposal 1:Election of Directors The Board of Directors consists of six (6) members. At the 2009 Annual Meeting, seven (7) directors were elected. F. Lynn Blystone has retired from his position as director and will not be replaced. Therefore, the Board has determined to reduce the size of the Board to stand for election at the upcoming meeting to six (6) members. Each director serves for a term of one (1) year. All six (6) director positions are up for election at the meeting. All of the remaining six of the currently serving directors have been nominated for re-election. All six of the currently serving directors were elected by the shareholders at the 2009 Annual Meeting. Voting The six nominees receiving the highest number of votes will be elected. Proxies solicited by the Board of Directors will be voted in favor of each nominee unless shareholders specify otherwise in their proxies. Should any of the nominees become unavailable at the time of the meeting to accept nomination or election as a director, the proxy holders named in the enclosed proxy will vote for substitute nominees at their discretion. Votes withheld for a nominee will not be counted. Our certificate of incorporation does not provide for cumulative voting in elections for director, and cumulative voting for directors will not be permitted at the Annual Meeting. The Board of Directors unanimously recommends a vote FOR the election of each of the following six nominees for director. Each director must be elected by a plurality vote of the shares represented at themeeting. Nominees for the Board of Directors Each nominee for director was unanimously nominated by the Nominating and Corporate Governance Committee and by the Board of Directors. All of the nominees are independent directors as defined in the rules of the NYSE Amex, LLC. 3 The following pages describe the nominees for director, including their principal occupations for the past five years, certain other directorships, age, length of service as a Tri-Valley director, membership on committees, and attendance at Board and committee meetings. The ownership of our stock by our directors as well as our executive officers is reported under Security Ownership of Certain Beneficial Owners and Management, page 11.Each nominee has agreed to be named in this proxy statement and to serve as a director if elected. The ages listed are as of December31, 2009. Age Director Since Paul W. Bateman 52 Edward M. Gabriel 59 G. Thomas Gamble 48 Henry Lowenstein 55 James S. Mayer 52 Loren J. Miller 64 Nominee Profiles Paul W. Bateman Director Member of the Audit Committee Mr. Bateman is President of the Klein & Saks Group, a Washington, D.C.-based firm that advises clients, principally in the mining and metals industries, on public policy matters. He joined the firm in 1994 and became its President in 1997. A graduate of Whittier College, he began his career in the late 1970’s, as an aide to then President Richard Nixon. In 1981, he joined the White House Staff under President Reagan and, subsequently, served in that Administration in senior positions at the Departments of Commerce and Treasury. From 1989 to 1993, he served on President George H. W. Bush’s White House Staff as Deputy Assistant to the President for Management. Since 2005, Mr. Bateman has been the Chairman and Chief Executive of the International Cyanide Management Institute, which administers a voluntary industry program aimed at improving the management of cyanide used in gold mining. He is a member of the Economic Club of New York, the nation’s leading nonpartisan speaking forum, and was its President from 2004-2007. He is the past Chairman of the Reform Institute, a nonpartisan think tank. Edward M. Gabriel Director Member of the Nominating and Corporate Governance Committee Ambassador Gabriel is the former U.S. Ambassador to the Kingdom of Morocco, and, since 2002, is President and CEO of a Washington, D.C. based strategic business counseling company, The Gabriel Company, LLC. Ambassador Gabriel brings a diverse background in a variety of petroleum and other energy sources. Ambassador Gabriel’s experience is both domestic and international, with extensive relationships with the U.S. and Middle Eastern governments, and investment capital companies interested in energy projects. He is a member of the advisory board of Guggenheim Partners, a private wealth management firm. His career includes senior management positions with firms such as CONCORD, and the Madison Public Affairs Group, 4 where he advised Fortune 100 Companies on multinational matters in technology, energy, banking, environmental, and tax policy. Ambassador Gabriel served the Federal Energy Administration/U.S. Department of Energy as Senior Economic Analyst. He serves as Vice Chairman of the American Task Force for Lebanon and is a Visiting Fellow at the Center for Strategic and International Studies. He is also on the board of directors of the American School of Tangier and the Casablanca American School. He is a Bachelor of Sciences graduate of Gannon University, where he was also awarded an honorary Doctorate of Laws. G. Thomas Gamble Director Member of the Finance Committee (Chair), Audit Committee, and Personnel and Compensation Committee Mr. Gamble has been a director since 2006, and he became Chairman of the Board of Directors upon the retirement of F. Lynn Blystone, our former Chairman and Chief Executive Officer, on March 5, 2010. Mr. Gamble is a businessman with active investments beyond Tri-Valley Corporation in agriculture, critically acknowledged wine production across several labels, and educational services. He has successfully participated in the creation, operation, and disposition of several businesses. His various businesses have received recognition from both the California State Senate and the U.S. House of Representatives, including “Business of the Year” in 2005. In addition to his Tri-Valley board duties, Mr. Gamble currently serves as director of, and is an original investor in, Boston Reed College, which provides educational opportunities in a growing number of states for busy adults seeking stable and growing careers in the health care industry. Mr. Gamble is significant investor in both Tri-Valley and its OPUS 1 Drilling Partnership. Mr. Gamble graduated from the University of California, Los Angeles. Henry Lowenstein, Ph.D. Director Member of the Personnel and Compensation Committee (Chair), and Nominating and Governance Committee (Chair) Dr. Lowenstein is Professor of Management at the E. Craig Wall Sr. College of Business Administration, Coastal Carolina University, Conway, South Carolina, since 2007, and from 2007 to 2009 was Dean of the College. Prior to joining the Coastal Carolina University, he was Dean of Business and Public Administration at California State University, Bakersfield, from 2000 to 2007. Dr. Lowenstein has a broad background in management within business, academic, government, and public service organizations. He has served as an experienced reviewer, consultant, and on a number of committees for AACSB International, the top accreditation agency for business schools worldwide. Previous academic positions include universities in Illinois, Virginia, and West Virginia. He is Chairman of the Board of the Ocean View Memorial Foundation of Myrtle Beach, South Carolina. Dr. Lowenstein has published in the fields of human resource management, public policy, and transportation. During his business career, he was a corporate officer for Kemper Group Insurance and Financial Services, Dominion Bankshares Corporation, and Americana Furniture, Inc. He previously served as a management analyst for the Executive Office of the President of the United States, Office of Management and Budget, during the Gerald Ford Administration. Dr. Lowenstein received his Ph.D. in Labor and Industrial Relations from the University of Illinois; an M.B.A. from George Washington University; and a Bachelor of Science in Business Administration from Virginia Commonwealth University. 5 James S. Mayer Director Member of the Finance Committee Since 2007, Mr. Mayer has been the President of Pinnacle Capital Management, LLC, an investment strategy and corporate advisory firm. He formerly served as a First Vice President, Investments, for Citigroup Global Markets, Inc., from 2005-2006, and as Vice President, Alternative Investments, for Merrill Lynch from 1999-2005 and Vice President, Special Investments, for Merrill Lynch from 1997-1999. He also served as Director, International Business Development, for Perkin-Elmer Corporation from 1980-1993. Mr. Mayer holds a Bachelor’s Degree in Chemistry from State University of New York with graduate studies in corporate finance, investment banking, alternative investments, and corporate strategy. Mr. Mayer was appointed to the Board of Directors in August 2008. Loren J. Miller, CPA Director Member of the Audit Committee (Chair) and Finance Committee Mr. Miller served as Treasurer of the Jankovich Company from 2001 until his retirement in 2008. Prior to Treasurer, he served in other positions at Jankovich from 1994 to 2001. He served successively as Vice President & Chief Financial Officer of Hershey Oil Corporation from 1987 to 1990 and Mock Resources from 1991 to 1992. He was Senior Financial Vice President & General Manager of Tosco Production Finance Corporation from 1975 to 1986 and was a Senior Auditor for the accounting firm of Touche Ross & Company from 1968 to 1973. Mr. Miller is a member of Financial Executive International, the nation’s leading senior financial executive organization and is a Past President of the Los Angeles Chapter. He is experienced in exploration, production, product trading, refining, and distribution, as well as, corporate finance. He holds a Bachelor of Science in Accounting and an M.B.A. in Finance from the University of Southern California. Board of Directors’ Meetings and Committees During 2009 the Board of Directors held 9 meetings. No director attended less than 75% of the board meetings or of any committee of which he was a member during 2009. Personnel and Compensation Committee The Independent Directors who serve on the Personnel and Compensation Committee are: Henry Lowenstein, Chairman, and G. Thomas Gamble. The Personnel and Compensation Committee met eight times during 2009. During 2009, the Committee developed a detailed management succession plan for management of the Company, which has been implemented by the Board. In addition, the Committee oversees the compensation of Company executives. The Committee operates under a charter adopted by the Board of Directors that sets forth its tasks. The chief duties of the Committee are to: • Determine the objectives for the Chief Executive Officer’s compensation, evaluate the CEO’s performance and set his compensation, including the amounts and forms of compensation. 6 • Acting in consultation with the CEO, assess the performance of other Company officers and approve their compensation levels. • Recommend to the Board the amount of Directors’ compensation. • Review, monitor, and advise on the remaining compensation and personnel policies of the Company and compliance with federal, state, and stock exchange laws and regulations regarding compensation. The activities of the committee are discussed and its committee report is presented under Executive Compensation, page 12. Audit Committee The Audit Committee provides an open avenue of communication between our independent auditor, the Company officers, and the Board of Directors. The committee operates under a charter adopted by the Board of Directors that sets forth the committee’s tasks. The chief duties of the committee are to: • Assure the independence and objectivity of the auditing firm. • Review and coordinate the auditing responsibilities with the auditor and Chief Financial Officer. • Review the adequacy of internal accounting controls. • Inquire about significant risks and about management’s actions to minimize risks. • Review significant audit findings and any difficulties encountered in conducting the audit. The Independent Directors that serve on the Audit Committee are Loren J. Miller, Chair, Paul W. Bateman, and G. Thomas Gamble. The Board of Directors has determined that Loren J. Miller is considered to be the audit committee financial expert. Please see his biography above. The Audit Committee met six times during 2009. Audit Committee Report The Audit Committee has reviewed and discussed the audited financial statements with management as well as our independent public accountants. The audit committee has received from the independent accountants a formal written statement regarding the auditors’ independence and has discussed with the independent accountants matters relating to their independence. The Audit Committee members have satisfied themselves as to the auditors’ independence. The Audit Committee has discussed with the independent accountants the matters required to be discussed by Statement on Auditing Standards No. 61, which includes, among other items, matters related to the audit of our financial statements. The Audit Committee recommended to the Board of Directors that the audited financial statements be included in the Company’s Annual Report on Form 10-K for 2009 for filing with the Securities and Exchange Commission. 7 Loren J. Miller, Chair Paul W. Bateman G. Thomas Gamble Tri-Valley Corporation Audit Committee Nominating and Corporate Governance Committee In 2009 the Nominating and Corporate Governance Committee consisted of Henry Lowenstein, Chair, and Edward M. Gabriel, both of whom are Independent Directors. The committee operates pursuant to a committee charter which has been adopted by the Board of Directors. The committee is charged to oversee the Company’s Code of Conduct, evaluate changes in and interpret policies regarding corporate governance matters, and assist in review of corporate public communications. The committee charter provides that the committee will consider candidates for director recommended by other members of the Board and by shareholders. The committee selects individuals as director nominees for their character, judgment, ethics, integrity, business experience, time commitment, and acumen, who the committee believes will be effective, in conjunction with the other nominees to the Board, in collectively serving the long-term interests of the shareholders and who will satisfy the qualification and composition requirements of the Board and its committees, as required by law or the rules of the NYSE Amex, LLC. The Nominating and Corporate Governance Committee met formally one time during 2009. Actions were also initiated by telephone and e-mail, and candidates were presented to the full Board of Directors for discussion and further action. Qualifications of Directors We have not established specific, minimum qualifications for recommended nominees or specific qualities or skills for our directors to possess. We have used a subjective process for identifying nominees for director based on the judgment of our Board of our current needs. We have never received any nominations from shareholders for new members of the Board of Directors, but the Board would be willing to consider outside nominations if any are received in the future. In selecting the 2010 nominees for director, the Nominating and Corporate Governance Committee sought candidates who possess the highest personal and professional ethics, integrity and values, and are committed to representing the long-term interests of our stockholders. In addition to reviewing a candidate’s background and accomplishments, the committee reviewed candidates for director in the context of the current composition of the Board and the evolving needs of our businesses. All of our directors meet the standards of independence promulgated by the NYSE Amex and the SEC. As required by the Nominating and Corporate Governance Committee Charter, the committee selects individuals as nominees for their character, judgment, ethics, integrity, business experience, and acumen, and the committee also seeks to ensure that the Board reflects a range of talents, ages, skills, diversity, and expertise, particularly in the areas of accounting and finance sufficient to provide sound and prudent guidance with respect to the Company’s operations and interests. The Board seeks to maintain a diverse membership, but it 8 does not have a separate policy on diversity. The Board also requires that its members be able to dedicate the time and resources necessary to ensure the diligent performance of their duties on the Company’s behalf, including attending Board and applicable committee meetings. The following are some of the key qualifications and skills the committee considered in evaluating the director nominees. The individual biographies beginning on page 7 provide additional information about each nominee’s specific experiences, qualifications and skills. Significant management experience.We believe that directors with experience in management, including management of private, public, or non-profit corporations provide the Company with valuable insights. These individuals have a demonstrated record of leadership qualities and a practical understanding of organizations, processes, strategy, risk management, and the methods to drive change and growth. Through their service as top leaders at other organizations, they also have access to important sources of market intelligence, analysis, and relationships that benefit the Company. Financial reporting experience.We believe that an understanding of finance and financial reporting processes is important for our directors. The Company measures its operating and strategic performance by reference to financial targets. In addition, accurate financial reporting and robust auditing are critical to the Company’s success. We seek to have a number of directors who qualify as audit committee financial experts, and we expect all of our directors to be financially knowledgeable. Industry experience.We seek to have directors with experience as executives, directors, or other leadership positions in the energy industry. These directors have valuable perspective on energy industry business cycles and other issues specific to the Company’s business. Government experience.We seek directors with governmental experience because the energy industry is heavily regulated and is directly affected by actions and decisions of federal, state, local, and other governmental agencies. The Company recognizes the importance of working constructively with governments, and directors with government experience offer valuable insight in this regard. Environmental experience.The perspective of directors who have experience within the environmental regulatory field is valued as we implement policies and conduct operations in order to ensure that our actions today will not only provide the energy needed to drive economic growth and social well-being, but also secure a stable and healthy environment for tomorrow. Board Leadership and Risk Oversight We have separated the functions of Chairman of the Board (G. Thomas Gamble) and Chief Executive Officer (Maston N. Cunningham). All of our directors, including Chairman Gamble, are Independent Directors, and no member of management serves on the Board of Directors. The purpose of this new structure is to enhance the Board’s effectiveness in policy making and corporate governance which will improve its oversight of the Company on behalf of our shareholders. 9 The Board of Directors is responsible for oversight of our risk management policies and procedures. We are exposed to a number of risks including financial risks, strategic and operational risks, and risks relating to regulatory and legal compliance. As noted in our Annual Report on Form 10-K, our financial condition, results of operations, and capital resources are highly dependent upon the prevailing market prices of, and demand for, crude oil and natural gas, which are beyond our control. The Board of Directors reviews our business and financial plans, which includes evaluating the objectives of, and risks associated with, these plans. In addition, the Audit Committee reviews and discusses with management our major financial risks and the steps management has taken to monitor and control these risks, including our internal control over financial reporting. Our Personnel and Compensation Committee strives to structure executive compensation to align the interests of our executive officers with the long-term interests of our shareholders and thus provides incentives to our executives to manage risks appropriately. Compensation of Directors The Company compensates non-employee directors for their service on the Board of Directors. The following table sets forth information regarding the compensation paid to outside directors in 2009: Name Fees Stock Awards (1) Option Awards (2) Total Compensation Paul W. Bateman $ Edward M. Gabriel $ G. Thomas Gamble $ $ - $ Henry Lowenstein $ $ - $ James S. Mayer $ Loren J. Miller $ $ - $ This column represents the Dollar amount recognized for financial statement reporting purposes with respect to the 2009 fiscal year for the fair value of stock granted in 2009. Fair value is initially calculated using the closing price of our stock on the date of grant.In 2009, each Director was granted 2,000 shares of common stock on January2, 2009, for services rendered in 2008. The initial value of the stock granted to each director on that date was $3,900, based on a closing market price of $1.95 per share. Stock option awards relate to the accounting expense for options vested in accordance with ASC 718, which requires the expensing of equity stock awards based on the grant date of the option. The grant date for Mr. Mayer is August 14, 2008; Mr. Bateman is August 2, 2007; Mr. Gabriel is August 1, 2007; Mr. Gamble and Dr. Lowenstein the grant date was May 6, 2006. 10 Each director was compensated at the rate of $2,000 per board meeting, $500 for each committee meeting, and $250 per hour for telephonic board meetings as of December 31, 2009. Security Ownership of Certain Beneficial Owners and Management As of April 13, 2010, there were 37,247,061 shares of the Company’s common stock issued and outstanding. The following persons were known by the Company to be the beneficial owners of more than five percent (5%) of such issued and outstanding common stock: Number of Percent of Name and Address Shares Total G. Thomas Gamble 4550 California Avenue, Suite 600 Bakersfield, California 93309 8.1% Includes 80,000 shares of stock Mr. Gamble has the right to acquire upon the exercise of options. The following table sets forth the beneficial ownership of the Company’s common stock as of April9, 2010, by each director, by each of the executive officers named in Executive Compensation, by the executive officer named in Item 10, and by directors as a group: Number of Percent of Directors and Executive Officers (1) Shares (2) Total (3) G. Thomas Gamble, Chairman 8.1% Paul W. Bateman, Director 0.3% Edward M. Gabriel, Director 0.3% Henry Lowenstein, Director 0.3% Loren J. Miller, Director 0.7% James S. Mayer, Director 0.3% Maston N. Cunningham, Chief Executive Officer and President 0.5% Joseph R. Kandle. Sr. Vice President, Corporate Development 1.0% James G. Bush, President, Select Resources Corporation, Inc. 0.3% John E. Durbin, Chief Financial Officer and Treasurer 0.3% James C. Kromer, Vice President, Operations, Tri-Valley Oil & Gas Co. 0.3% All Directors andExecutive Officers as a group (11 persons) 12.2% 11 The address of each officer and director is 4550 California Avenue, Suite 600, Bakersfield, California 93309. Includes shares which the listed shareholder has the right to acquire from options as follows: G. Thomas Gamble 80,000; Paul W. Bateman 100,000; Edward M. Gabriel 100,000; Henry Lowenstein 100,000; James S. Mayer 100,000; Maston N. Cunningham 200,000; Joseph R. Kandle 285,000; James G. Bush 120,500; John E. Durbin 100,000 and James C. Kromer 100,000. Based on total issued and outstanding shares of 37,247,061 as of April 13, 2010. The persons named herein have sole voting and investment power with respect to all shares of common stock shown as beneficially owned by them, subject to community property laws where applicable. Personnel and Compensation Committee Interlocks and Insider Participation No member of our Board’s Personnel and Compensation Committee has served as one of our officers or employees at any time. None of our Executive Officers serve as a member of the Personnel and Compensation Committee or of any other company that has an executive officer or director serving as a member of our Board of Directors. None of our Executive Officers serve as a member of the board of directors of any other company that has an executive officer serving as a member of our Board’s Personnel and Compensation Committee. Executive Compensation Compensation Discussion and Analysis The core mission of Tri-Valley Corporation is to increase the value of our petroleum and mineral assets for our shareholders. To fulfill this mission, we have developed a business strategy to identify, obtain, and transform exploration and development opportunities in petroleum and minerals to substantially grow the intrinsic value of our company and market value of our stock. The goal of Tri-Valley’s executive compensation program is to achieve long-term growth of the company and value creation for shareholders. Given the competitive environment for experienced management executives, our executive compensation is comprised of cash compensation and incentive compensation, in the form of non-guaranteed annual cash bonuses and stock options, that allow us to attract, retain and motivate our executives in a manner that is consistent with our long-term growth and value creation objectives. We strive to balance the combination of base salary and stock options for our executives in a manner that allows us to be competitive within industry while also providing an incentive and reward for our executives to create long-term value. 12 Overview of Tri-Valley Corporation Executive Compensation Program This Compensation Discussion and Analysis (CD&A) reviews the compensation policies and decisions of the Personnel and Compensation Committee with respect to the following individuals: Maston N. Cunningham, Chief Executive Officer and President, Tri-Valley Corporation James G. Bush, President, Select Resources Corporation, Inc. John E. Durbin, Chief Financial Officer and Treasurer, Tri-Valley Corporation Joseph R. Kandle, President, Tri-Valley Oil & Gas Co.; Senior Vice President, Corporate Development, Tri-Valley Corporation James C. Kromer, Vice President, Operations, Tri-Valley Oil & Gas Co. Objectives of Tri-Valley’s Executive Compensation Program We believe that the skill and dedication of executive officers and other management personnel are critical factors impacting Tri-Valley’s long-term success in meeting its business objectives, as well as, fostering growth and profitability. Accordingly, the Personnel and Compensation Committee has designed Tri-Valley’s compensation program in accordance with the Company’s compensation philosophy, the objectives of which are to: • motivate and retain Tri-Valley Corporation executive officers, • attract new executives with the requisite skill sets to implement and achieve Tri-Valley Corporation’s business strategy, and • align executive compensation with the attainment of strategic business objectives that increase shareholder value. Setting Executive Compensation and Role of the Personnel and Compensation Committee, Management, and Board of Directors The Personnel and Compensation Committee reviews, monitors, evaluates, and recommends executive compensation policies and programs to the Board of Directors. The Committee recommends both current compensation levels, as well as, short-term and long-term incentives for executives to the Board. In order to perform its function, the Personnel and Compensation Committee relies, in part, on input from the Chief Executive Officer and from other members of senior management in determining the human talent needs of the Company. Input from the Human Resources Department of the Company is important in determining the availability of talent and from the Chief Financial Officer in determining the budgetary resources of the Company for compensation. Use of Benchmarking and Peer Company Comparisons The Personnel and Compensation Committee strives to support an executive compensation program that is structured to provide executive officers with compensation packages which are commensurate with the Corporation’s size and scope of responsibilities, and which are sufficient to retain and motivate personnel considered essential. To achieve this objective, the Personnel 13 and Compensation Committee compares all compensation components for executive management with data for similar positions at other competitive industry organizations that are similar in number of employees, level of operations, gross revenue, and total assets. The Personnel and Compensation Committee uses nationally recognized compensation surveys to assess the broader market competitiveness of executive compensation. This data is the product of published and private surveys representing compensation amounts for similar positions within our industry. The Personnel and Compensation Committee uses data from these surveys to provide an additional reference point against which to compare the competitiveness of our executive compensation. Collectively, this competitive market data provides a frame of reference for the Personnel and Compensation Committee when evaluating executive compensation. These results may assure shareholders that Tri-Valley Corporation provides fair and competitive executive compensation. They provide further assurance that compensation for Company executives is aligned with performance for the Company’s shareholders. Section 162(m).The Company believes that all compensation paid or payable to its executive officers covered under Section 162(m) of the Internal Revenue Code will qualify for deductibility under such Section. Compensation Components Our executive and key management compensation is comprised of three major components: (1) base salary evaluated annually by the Personnel and Compensation Committee, with recommendations to the Board as appropriate; (2) non-guaranteed annual cash bonuses awarded on the basis of individual performance, as well as, the performance of the Company; and (3) long-term equity-based incentives, typically delivered through stock option and/or restricted stock grants also awarded on the basis of individual performance and the performance of the Company. Our executive officers may also be eligible for other elements of indirect compensation, comprised of health and welfare benefits, retirement and savings plans, and certain perquisites that are provided on a non-discriminatory basis to all employees. The Personnel and Compensation Committee considers each of these elements when evaluating the overall compensation program design. Base Salary The Personnel and Compensation Committee establishes base salaries that are sufficient to attract, retain, and motivate individuals with the qualities it believes are essential for Tri-Valley’s long-term financial success and that are, likewise, competitive in the Company’s marketplace and industry. An executive officer’s base salary reflects the officer’s responsibilities, risk, tenure, job performance, and direct competition for the executive officer’s services. The Personnel and Compensation Committee reviews the base salaries of each executive officer, including the Chief Executive Officer, on an annual basis. In addition to these annual reviews, the Personnel and Compensation Committee may at any time review the salary of an executive officer who has received a significant promotion, whose responsibilities have been increased significantly, or who is the object of competitive pressure. Any adjustments are based on the results of reviews of market salary data, increases in the cost of living, job performance of the executive officer over 14 time, and the expansion of duties and responsibilities, if any. No pre-determined weight, formula, or emphasis is placed on any one of these factors. Annual Cash Bonus Awards Guaranteed Bonuses.There are no guaranteed annual bonuses per the employment contracts of all Tri-Valley executives. Annual Incentive Compensation.Annual cash bonus awards are subjective and not guaranteed. If distributed, annual cash bonus awards are intended to compensate, and thus provide incentives to, individuals for exceptional effort and job performance, thereby facilitating Tri-Valley’s continued growth and success by providing rewards that are commensurate with individual achievement. Cash bonus awards are favored by the Personnel and Compensation Committee in situations where it believes that an executive is worthy of an incentive-based award and when it believes that the base salary of such executive is not at the level of competitiveness that the Personnel and Compensation Committee feels appropriate. The Personnel and Compensation Committee considers the achievements of the Company, and the employee’s contribution thereto, in order to determine the level of the cash bonus, if any, to be awarded. The Personnel and Compensation Committee’s considerations focus on Tri-Valley’s earnings, the return on shareholders’ equity, the growth in proved oil and gas reserves, and the successful completion of specific projects to determine the level of bonus awards, if any. Long-Term Equity-Based Incentives Stock option and restricted stock awards are utilized for aligning the executives’ interests with those of the shareholders by giving each executive an individual direct ownership in Tri-Valley Corporation. The Company further believes these awards serve as an incentive to remain with Tri-Valley, as unvested stock grants and options are forfeited should the executive terminate his or her employment. The Personnel and Compensation Committee focuses on the Company’s earnings, the return on shareholders’ equity, growth in proved oil and gas reserves, and the successful completion of specific projects to determine the level of stock option and restricted awards, if any. Other Benefits In addition to base salaries, annual cash bonus awards, and long-term equity-based incentives, Tri-Valley provides the following other forms of compensation: • 401(K) Profit Sharing Plan.The Company has a Defined Contribution (DC) Profit Sharing/401(K) Plan, designed to assist employees in providing for their retirement. The Company contributes to the Plan, in cash, at the rate of three percent (3%) of an employee’s wages or salary. The Company’s contributions vest immediately upon receipt. 15 • Health and Welfare Benefits.Employees are eligible to participate in medical, dental, vision; life insurance, and tax-advantaged healthcare accounts to meet their health and welfare needs. These benefits are provided on a competitive basis for human talent within the Company’s marketplace and industry. This is a fixed component of compensation, and the benefits are provided on a non-discriminatory basis to all employees. Employment Agreements, Severance Benefits, and Change in Control Provisions Tri-Valley maintains employment and other compensatory agreements with certain of its executive officers to cover performance over a fixed period of time. Certain provisions contained in these agreements, such as change-in-control provisions are essential to retaining Company human talent and protecting stockholders’ interests. The Company believes it is appropriate to compensate individuals to refrain from working with competitors following termination, and its compensation enhances the enforceability of such agreements. These agreements provide for severance compensation to be paid should the officer’s employment terminate under certain defined conditions, such as, following a corporate change, involuntary termination, termination by us for “cause,” death, or disability, each as defined in the applicable executive’s agreement. The employment and other compensation agreements among the Company and certain of its officers and the related severance provisions are designed to provide incentive to those officers to remain in Tri-Valley’s employment. Agreements with such officers provide different types of compensation for terminations with cause, termination without cause, and for circumstances involving a change of control of the Company. By providing minimal or no benefits in the cases of voluntary resignation or termination with cause, these officers are motivated to remain with the Company and perform their duties as required. On the other hand, added security is provided to these officers through extra compensation and benefits in the event of termination without cause or in conjunction with a change in control. Stock Ownership Guidelines and Hedging Prohibition Tri-Valley Corporation Insider Trading Policy prohibits Company executive officers from entering into certain types of derivative transactions related to Tri-Valley Corporation common stock. Tax Treatment of Executive Compensation Decisions In designing Tri-Valley’s executive compensation programs, the Personnel and Compensation Committee considers the effects of Section 162(m) of the Internal Revenue Code, which denies publicly-held companies a tax deduction for annual compensation in excess of one million Dollars ($1,000,000) paid to their Chief Executive Officer or any of the corporation’s four other most-highly-compensated corporate officers, other than the Chief Financial Officer, who is employed on the last day of a given year, unless their compensation is based on performance criteria that are established by a committee of outside directors and approved, as to their material terms, by the Company’s shareholders. The company may, from time to time in the future, pay compensation to its executive officers that is not tax deductible. Accounting Treatment of Executive Compensation Decisions The Company accounts for stock-based awards on their grant date fair value, as determined under ASC 718. Compensation expense for these awards, to the extent such awards are expected to vest, is recognized on a straight-line basis over the requisite service period of the award (or to 16 an employee’s eligible retirement date, if earlier). If the award is subject to a performance condition, however, the cost will vary based on the Company’s estimate of the number of shares that ultimately will vest over the requisite service or other period over which the performance condition is expected to be achieved. In connection with its approval of stock-based awards, the Personnel and Compensation Committee is cognizant of, and sensitive to, the impact of such awards on stockholder dilution. The Personnel and Compensation Committee also endeavors to avoid stock-based awards made subject to a market condition, which may result in an expense that must be marked-to-market on a quarterly basis. The accounting treatment for stock-based awards does not otherwise impact the Personnel and Compensation Committee’s recommendations to the Board of Directors. Personnel and Compensation Committee Report The Personnel and Compensation Committee has reviewed and discussed the foregoing Compensation Discussion and Analysis with management, and based upon such review and discussion, it recommended to the Board of Directors that the Compensation Discussion and Analysis be included in the Company’s Annual Report on Form 10-K. Submitted by the Personnel and Compensation Committee of the Board of Directors. Henry Lowenstein, Chair G. Thomas Gamble 17 Summary Compensation Table The following table summarizes the compensation of the executive officers of the Company and its subsidiaries for the years ended December 31, 2009, 2008, and 2007: (a) Name (b) Fiscal Year Ending (c) Salary (d) Stock Awards (1) (c) Option Awards (2) (f) Company 401(K) Contribution Total Compensation F. Lynn Blystone, CEO 12/31/09 $ $ $
